DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 20 drawn to a computer-readable medium having stored thereon a computer program, where the computer-readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fail(s) to fall within a statutory category of invention.  Applicant should note that adding "non-transitory" to the claim to limit a claimed computer-readable medium to being statutory would be acceptable.
     A claim directed to a computer-readable medium having stored thereon a computer program is non-statutory, where the computer-readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
     A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not: A process, or A machine, or A manufacture, or A composition of matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-14 and 16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 19-20 of U.S. Patent No. 11039761. Although the claims at issue are not identical, they are not patentably distinct from each other because of the same inventive entity or name at least one joint inventor in common. The instant application 17353740 is rejected with the Non-Statutory Double Patenting with above US Patent No. 11039761 because the above US Patent are mainly claim a fall prediction base on gait data and EEG data and alert the user and the instant application is also claimed the similar concept.  Therefore, it’s obviously to one of ordinary skill in the art to utilize the above US Patent to reject the instant application with Non-Statutory Double Patenting. Please see the Non-Statutory Double Patenting table below.
Non-Statutory Double Patenting Table:
Instant application No. 17353740
US Patent No. 11039761
1. A method comprising: collecting, by a processor deployed in a communications network, gait information associated with a user from a first wearable device worn by the user; collecting, by the processor, electroencephalography information associated with the user from a second wearable device worn by the user; calculating, by the processor, a likelihood that the user will fall within a threshold period of time from a current time, wherein the calculating is based on a combination of the gait information and the electroencephalography information; and sending, by the processor, an instruction to an endpoint device associated with the user when the likelihood exceeds a predefined threshold, wherein the instruction instructs the endpoint device to generate an alert alerting the user that a fall is likely.
1. A method, comprising: collecting, by a processor deployed in a communications network, gait information associated with a user from a first wearable device worn by the user; collecting, by the processor, electroencephalography information associated with the user from a second wearable device worn by the user; calculating, by the processor, a likelihood that the user will fall within a threshold period of time from a current time, wherein the calculating is based on a combination of the gait information and the electroencephalography information, wherein the likelihood is calculated as 
(|L.sub.b−L.sub.u|)*(|S.sub.b−S.sub.u|)*
(|S.sub.b−S.sub.u|)*(|A.sub.b−A.sub.u|)*
(|O.sub.b−O.sub.u|), where L.sub.b represents a baseline stride length, L.sub.u represents a stride length of the user, S.sub.b represents a baseline speed for a mode of motion indicated by the gait information, S.sub.u represents a speed of the user, A.sub.b represents a baseline acceleration for the mode of motion, A.sub.u represents an acceleration of the user, O.sub.b represents a baseline neural oscillation, and O.sub.u represents a neural oscillation of the user; and sending, by the processor, an instruction to an endpoint device associated with the user when the likelihood exceeds a predefined threshold, wherein the instruction instructs the endpoint device to generate an alert alerting the user that a fall is likely.
2. The method of claim 1, wherein the first wearable device comprises an insole worn in a shoe of the user.
2. The method of claim 1, wherein the first wearable device comprises an insole worn in a shoe of the user.
3. The method of claim 2, wherein the insole comprises a plurality of force resisting sensors.
3. The method of claim 2, wherein the insole comprises a plurality of force resisting sensors.
4. The method of claim 1, wherein the second wearable device comprises an electroencephalography headset worn on a head of the user.
4. The method of claim 1, wherein the second wearable device comprises an electroencephalography headset worn on a head of the user.
5. The method of claim 4, wherein the electroencephalography headset comprises a plurality of electrodes.
5. The method of claim 4, wherein the electroencephalography headset comprises a plurality of electrodes.
6. The method of claim 1, wherein at least one of the first wearable device and the second wearable device includes a notification means for generating the alert.
6. The method of claim 1, wherein at least one of the first wearable device and the second wearable device includes a notification means for generating the alert.
7. The method of claim 1, wherein the gait information comprises a raw measurement of at least one of: pressure information, acceleration information, gyroscopic information, elevation information, a time, a temperature, and a fluid content.
7. The method of claim 1, wherein the gait information comprises a raw measurement of at least one of: pressure information, acceleration information, gyroscopic information, elevation information, a time, a temperature, and a fluid content.
8. The method of claim 1, wherein the electroencephalography information comprises a raw measurement of at least one of: brain electrical activity, acceleration information, gyroscopic information, elevation information, a time, and a location.
8. The method of claim 1, wherein the electroencephalography information comprises a raw measurement of at least one of: brain electrical activity, acceleration information, gyroscopic information, elevation information, a time, and a location.
10. The method of claim 9, wherein the calculating the likelihood further accounts for at least one physical characteristic of the user.
9. The method of claim 1, wherein the calculating the likelihood further accounts for at least one physical characteristic of the user.
11. The method of claim 10, wherein the at least one physical characteristic comprises at least one of: a height of the user, a weight of the user, a body mass index of the user, an age of the user, and a known medical condition of the user.
10. The method of claim 9, wherein the at least one physical characteristic comprises at least one of: a height of the user, a weight of the user, a body mass index of the user, an age of the user, and a known medical condition of the user.
12. The method of claim 9, wherein the motion characteristic comprises a stride length.
13. The method of claim 9, wherein the motion characteristic comprises a speed.
14. The method of claim 9, wherein the motion characteristic comprises an acceleration.
11. The method of claim 1, wherein at least one selected from a group of: the baseline stride length, the baseline speed for the mode of motion, the baseline acceleration for the mode of motion, and the baseline neural oscillation is user-specific.
16. The method of claim 9, wherein the baseline for the motion characteristic is based on a determined mode of motion of the user.
14. The method of claim 1, wherein the predefined threshold is specific to the mode of motion.
17. The method of claim 9, wherein the baseline for the motion characteristic is user-specific.
13. The method of claim 1, wherein the predefined threshold is specific to the user.
18. The method of claim 9, wherein the neurological activity characteristic comprises neural oscillations.
12. The method of claim 1, wherein the baseline neural oscillation is associated with a specific health condition.
19. A non-transitory computer-readable storage device storing instructions which, when executed by a processor deployed in a communication network, cause the processor to perform operations, the operations comprising: collecting gait information associated with a user from a first wearable device worn by the user; collecting electroencephalography information associated with the user from a second wearable device worn by the user; calculating a likelihood that the user will fall within a threshold period of time from a current time, wherein the calculating is based on a combination of the gait information and the electroencephalography information; and sending an instruction to an endpoint device associated with the user when the likelihood exceeds a predefined threshold, wherein the instruction instructs the endpoint device to generate an alert alerting the user that a fall is likely.
19. A non-transitory computer-readable storage device storing instructions which, when executed by a processor deployed in a communication network, cause the processor to perform operations, the operations comprising: collecting gait information associated with a user from a first wearable device worn by the user; collecting electroencephalography information associated with the user from a second wearable device worn by the user; calculating a likelihood that the user will fall within a threshold period of time from a current time, wherein the calculating is based on a combination of the gait information and the electroencephalography information, wherein the likelihood is calculated as 
(|L.sub.b−L.sub.u|)* (|S.sub.b−S.sub.u|)*
(|A.sub.b−A.sub.u|)*(|O.sub.b−O.sub.u|), 
where L.sub.b represents a baseline stride length, L.sub.u represents a stride length of the user, S.sub.b represents a baseline speed for a mode of motion indicated by the gait information, S.sub.u represents a speed of the user, A.sub.b represents a baseline acceleration for the mode of motion, A.sub.u represents an acceleration of the user, O.sub.b represents a baseline neural oscillation, and O.sub.u represents a neural oscillation of the user; and sending an instruction to an endpoint device associated with the user when the likelihood exceeds a predefined threshold, wherein the instruction instructs the endpoint device to generate an alert alerting the user that a fall is likely.
20. An apparatus comprising: a processor deployed in a communication network; and a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: collecting gait information associated with a user from a first wearable device worn by the user; collecting electroencephalography information associated with the user from a second wearable device worn by the user; calculating a likelihood that the user will fall within a threshold period of time from a current time, wherein the calculating is based on a combination of the gait information and the electroencephalography information; and sending an instruction to an endpoint device associated with the user when the likelihood exceeds a predefined threshold, wherein the instruction instructs the endpoint device to generate an alert alerting the user that a fall is likely.
20. An apparatus, comprising: a processor deployed in a communication network; and a non-transitory computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: collecting gait information associated with a user from a first wearable device worn by the user; collecting electroencephalography information associated with the user from a second wearable device worn by the user; calculating a likelihood that the user will fall within a threshold period of time from a current time, wherein the calculating is based on a combination of the gait information and the electroencephalography information, wherein the likelihood is calculated as (|L.sub.b−L.sub.u|)*(|S.sub.b−S.sub.u|)*
(|A.sub.b−A.sub.u|)*(|O.sub.b−O.sub.u|),
where L.sub.b represents a baseline stride length, L.sub.u represents a stride length of the user, S.sub.b represents a baseline speed for a mode of motion indicated by the gait information, S.sub.u represents a speed of the user, A.sub.b represents a baseline acceleration for the mode of motion, A.sub.u represents an acceleration of the user, O.sub.b represents a baseline neural oscillation, and O.sub.u represents a neural oscillation of the user; and sending an instruction to an endpoint device associated with the user when the likelihood exceeds a predefined threshold, wherein the instruction instructs the endpoint device to generate an alert alerting the user that a fall is likely. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 20180279915, in view of Tran US 20160287166, in view of Regev US 20180064373 and further in view of Osorio US 20140276238.
Regarding claim 1, Huang et al. teach A method comprising: collecting, by a processor deployed in a communications network, gait information associated with a user from a first wearable device worn by the user (Huang et al. US 20180279915 abstract; paragraph [0004]-[0006]; [0014]-[0021]; [0027]’; figures 1-7; The portable computing device includes: a communications unit to receive the signal streamed according to the short range communication protocol; a non-transitory memory storing machine readable instructions; and a processor to execute the machine readable instructions. Upon execution, the machine readable instructions cause the portable computing device to: analyze the data to identify a pattern related to gait, balance or posture within the data; and apply a statistical or machine learning-based classification to the pattern related to gait, balance or posture to assign a clinical parameter to the pattern (par. 5). FIG. 1 illustrates a wireless portable gait system 10 that includes a wearable device 12 configured for wireless communication with a mobile computing device 14. The wearable device 12 includes sensors to collect data related to gait, balance or posture. The wearable device 12 sends the data to the mobile computing device 14 according to a wireless communication protocol ……The wireless communication protocol can be a short-range communication protocol, such as Bluetooth, Bluetooth Low Energy (BLE), WiFi, ZigBee or the like (par. 17).); and sending, by the processor, an instruction to an endpoint device associated with the user when the likelihood exceeds a predefined threshold, wherein the instruction instructs the endpoint device to generate an alert alerting the user that a fall is likely (Huang et al. US 20180279915 abstract; paragraph [0004]-[0006]; [0014]-[0021]; [0034]-[0038]; [0040]-[0042]; figures 1-7; The alert condition can be based, for example, one a comparison of the clinical parameter to a threshold and generate the alert when the clinical parameter is greater than or equal to the threshold…….As an example, the alert generator 47 can determine that the clinical parameter corresponds to a risk of a STF event based on a STF (slip, trip and fall) threshold. Based on the detection of the risk of the STF event, the alert generator 47 can generate a just-in -time alert to prevent the occurrence of the STF event. The just-in -time alert can occur immediately before the occurrence of the STF event to prevent the STF event from occurring (par. 38).  At 64, an alert can be provided (e.g., by the wearable device 12 or by the mobile computing device 14) in response to determining the risk of the STF event. The alert can be a tactile signal, an audio signal or a visual signal (par. 42).).
Huang et al. do not explicitly teach collecting, by the processor, electroencephalography information associated with the user from a second wearable device worn by the user; calculating, by the processor, a likelihood that the user will fall within a threshold period of time from a current time, wherein the calculating is based on a combination of the gait information and the electroencephalography information.
Tran teaches collecting, by the processor, electroencephalography information associated with the user from a second wearable device worn by the user (Tran US 20160287166 abstract; paragraph [0011]-[0014]; [0037]-[0040]; [0211]-[0215]; figures 6 and 11-15; In yet another aspect, a monitoring system for a person includes one or more wireless nodes forming a wireless network; and a wearable device including: a processor; a transceiver coupled to the processor to communicate with the one or more wireless nodes; a wearable sensor on a patch or bandage secured to the person's skin and coupled to the processor; an accelerometer coupled to the processor; and a thumb sensor coupled to the processor (par. 12). The patient 30 may wear one or more wearable patient monitoring appliances such as wrist-watches or clip on devices or electronic jewelry to monitor the patient. One wearable appliance such as a wrist-watch includes sensors 40, for example devices for sensing ECG, EKG, blood pressure, sugar level, among others. In one embodiment, the sensors 40 are mounted on the patient's wrist (such as a wristwatch sensor) and other convenient anatomical locations. Exemplary sensors 40 include standard medical diagnostics for detecting the body's electrical signals emanating from muscles (EMG and EOG) and brain (EEG) and cardiovascular system (ECG) (par. 37).  The system of FIG. 6B can also include a head-cap 1402 that allows a number of EEG probes access to the brain electrical activities, EKG probes to measure cranial EKG activity, as well as BI probes to determine cranial fluid presence indicative of a stroke (par. 215).).
It would have been obviously to one of ordinary skill in the art at the time the invention was made to combine Huang et al. and Tran by comprising the teaching of Tran into the method of Huang et al..  The motivation to combine these arts is to provide sensors to detect the EEG from Tran reference into Huang et al. reference for obtain electroencephalography (EEG) data from the user.
The combination of Huang et al. and Tran do not explicitly teach calculating, by the processor, a likelihood that the user will fall within a threshold period of time from a current time, wherein the calculating is based on a combination of the gait information and the electroencephalography information.
Regev teach calculating, by the processor, a likelihood that the user will fall within a threshold period of time from a current time (Regev US 20180064373 paragraph [0024]; [0032]-[0034]; [0105]-[0108]; figures 1-4; In a further implementation form of the first, second, and third aspects, the system further includes code for and/or the method further comprises and/or the computer program product includes additional instructions for storing the indication of the near-fall and an associated timestamp in a memory, monitoring for at least one additional indication of near-fall computed within at least a predefined time interval of the timestamp, and generating an alert indicative of a plurality of near-fall events (par. 32). The indication is computed for each time window. An overall indication of the fall or near-fall is computed when one or more (which may be predefined or dynamically determined) of common indications are computed for respective time windows within a predefined time interval (par. 105).).
It would have been obviously to one of ordinary skill in the art at the time the invention was made to combine Huang et al. and Tran with Regev by comprising the teaching of Regev into the method of Huang et al. and Tran.  The motivation to combine these arts is to include the indication of fall or near fall within at least a predefined time interval of the timestamp from Regev reference into Huang et al. and Tran reference so the user can be prepared ahead of time to avoid a fall.
The combination of Huang et al., Tran and Regev do not explicitly teach wherein the calculating is based on a combination of the gait information and the electroencephalography information.
Osorio teaches wherein the calculating is based on a combination of the gait information and the electroencephalography information (Osorio US 20140276238 paragraph [0025]-[0030]; [0052]-[0055]; [0074]-[0083]; [0098]; [0128]; figures 1-9; For instance, autonomic factors may be associated with falls and fall types. One such autonomic factor classification is cardiovascular factors. Cardiovascular factors may include deviation in heart rate and decreased blood flow to the brain resulting in syncope……..Even minor loss of blood flow may result in transient vision loss or impairment which can result in a person swaying, stumbling or deviating in gait, or tripping (par. 53). Body data/signal input unit 206 is configured to receive body data and/or body signals from a person. For example, heart rate, electric or electromagnetic activity of the body, certain body movements or ocular activity such as nystagmus, and/or the like, may be received. While not shown, as would become apparent to a person of skill in the relevant art(s) having the benefit of this disclosure, body sensors such as, but not limited to, EMG, EEG, EKG, visual/optical/photic, force and/or other types of sensors placed on or proximate to the body of a person and attached to fall detector 200 via interfaces/connections may provide the body data and/or body signals (par. 83). In step 510, the fall occurrence may be verified. For instance, fall detection unit 204 may verify that fall will occur, is occurring, or has occurred. The verification of the fall occurrence may be based on one or more of body data or body signals as described in this disclosure, e.g., with respect to fall detection algorithms, flowchart 700 of FIG. 7, FIG. 8, example fall factors of Section 4.A and/or fall detections performed by fall detection unit 204 of FIG. 2 (par. 128).).
It would have been obviously to one of ordinary skill in the art at the time the invention was made to combine Huang et al., Tran and Regev with Osorio by comprising the teaching of Osorio into the method of Huang et al., Tran and Regev.  The motivation to combine these arts is to include deviation in gait, body data or body signal like EEG from Osorio reference into Huang et al., Tran and Regev reference to determine the fall will occur, is occurring or has occurred.
Regarding claim 2, the combination of Huang et al., Tran, Regev and Osorio disclose the method of claim 1, wherein the first wearable device comprises an insole worn in a shoe of the user (Huang et al. US 20180279915 abstract; paragraph [0004]-[0006]; [0014]-[0021]; figures 1-7; In FIG. 2, the wearable device 12 is implemented as an insert 22 for a shoe. The example of the insert 22 illustrated in FIG. 2 can be an insole (par. 18).).
Regarding claim 3, the combination of Huang et al., Tran, Regev and Osorio disclose the method of claim 2, wherein the insole comprises a plurality of force resisting sensors (Huang et al. US 20180279915 abstract; paragraph [0004]-[0006]; [0014]-[0021]; [0045]-[0046]; [0049]-[0050]; figures 1-7; In the example shown in FIG. 2, the sensors can include a pressure sensor array (e.g., an array of 48 pressure sensors that can provide a pressure map 25), three-axis inertial sensors (e.g., a three-axis accelerometer and gyroscope 26), and a three-axis sensor used for calibrating the inertial sensors (e.g., a three-axis compass 27). The array of pressure sensors can substantially homogeneously cover the surface of the insert 22. While the insert 22 of FIG. 2 is shown as containing 48 pressure sensors, the array of pressure sensors can be arranged with any number of pressure sensors greater than two. In some examples, the pressure sensor array can have twelve or more pressure sensors (par. 21). The Wearable Underfoot Force Sensing Unit 70 was embodied within shoe insoles. The shoe insoles were placed under subjects' feet and functioned to record plantar pressure data and feet movement data (par. 45).).
Regarding claim 4, the combination of Huang et al., Tran, Regev and Osorio disclose the method of claim 1, wherein the second wearable device comprises an electroencephalography headset worn on a head of the user (Tran US 20160287166 abstract; paragraph [0011]-[0014]; [0037]-[0040]; [0211]-[0216]; figures 6 and 11-15; The system of FIG. 6B can also include a head-cap 1402 that allows a number of EEG probes access to the brain electrical activities, EKG probes to measure cranial EKG activity, as well as BI probes to determine cranial fluid presence indicative of a stroke (par. 215).).
Regarding claim 5, the combination of Huang et al., Tran, Regev and Osorio disclose the method of claim 4, wherein the electroencephalography headset comprises a plurality of electrodes (Tran US 20160287166 abstract; paragraph [0011]-[0014]; [0037]-[0040]; [0211]-[0216]; figures 6 and 11-15; The system of FIG. 6B can also include a head-cap 1402 that allows a number of EEG probes access to the brain electrical activities, EKG probes to measure cranial EKG activity, as well as BI probes to determine cranial fluid presence indicative of a stroke (par. 215). Bipolar or tetrapolar electrode systems can be used in the BI instruments. Of these, the tetrapolar system provides a uniform current density distribution in the body segment and measures impedance with less electrode interface artifact and impedance errors. In the tetrapolar system, a pair of surface electrodes (I1, I2) is used as current electrodes to introduce a low intensity constant current at high frequency into the body. A pair of electrodes (E1, E2) measures changes accompanying physiological events. Voltage measured across E1-E2 is directly proportional to the segment electrical impedance of the human subject (par. 216).).
Regarding claim 6, the combination of Huang et al., Tran, Regev and Osorio disclose the method of claim 1, wherein at least one of the first wearable device and the second wearable device includes a notification means for generating the alert (Huang et al. US 20180279915 abstract; paragraph [0004]-[0006]; [0014]-[0021]; [0034]-[0038]; [0040]-[0042]; figures 1-7; At 64, an alert can be provided (e.g., by the wearable device 12 or by the mobile computing device 14) in response to determining the risk of the STF event. The alert can be a tactile signal, an audio signal or a visual signal (par. 42).).
Regarding claim 7, the combination of Huang et al., Tran, Regev and Osorio disclose the method of claim 1, wherein the gait information comprises a raw measurement of at least one of: pressure information, acceleration information, gyroscopic information, elevation information, a time, a temperature, and a fluid content (Huang et al. US 20180279915 abstract; paragraph [0004]-[0006]; [0014]-[0021]; [0034]-[0038]; [0040]-[0042]; [0045]-[0048]; figures 1-7; Each insole in the unit contained a textile pressure array 72, a 9-axis inertial motion sensor 74, a micro control unit (MCU) 76 with a Bluetooth Low Energy (BLE) module 77, a battery module 78, and an on-board Fog computing module 79. The textile pressure array 72 contained forty-eight pressure sensors used to obtain a high resolution plantar pressure map. The 9-axis inertial motion sensor 74 recorded accelerometer, gyroscope and magnetometer data, each in three dimensions, with the X, Y and Z axes of all three parameters sampled (par. 45).).
Regarding claim 8, the combination of Huang et al., Tran, Regev and Osorio disclose the method of claim 1, wherein the electroencephalography information comprises a raw measurement of at least one of: brain electrical activity, acceleration information, gyroscopic information, elevation information, a time, and a location (Huang et al. US 20180279915 abstract; paragraph [0004]-[0006]; [0014]-[0021]; [0034]-[0038]; [0040]-[0042]; [0045]-[0048]; figures 1-7; Each insole in the unit contained a textile pressure array 72, a 9-axis inertial motion sensor 74, a micro control unit (MCU) 76 with a Bluetooth Low Energy (BLE) module 77, a battery module 78, and an on-board Fog computing module 79. The textile pressure array 72 contained forty-eight pressure sensors used to obtain a high resolution plantar pressure map. The 9-axis inertial motion sensor 74 recorded accelerometer, gyroscope and magnetometer data, each in three dimensions, with the X, Y and Z axes of all three parameters sampled (par. 45).).
Regarding claim 9, the combination of Huang et al., Tran, Regev and Osorio disclose the method of claim 1, wherein the calculating the likelihood comprises: calculating a first difference between a motion characteristic of the user and a baseline for the motion characteristic, using the gait information; calculating a second difference between a neurological activity characteristic of the user and a baseline for the neurological activity characteristic, using the electroencephalography information; and quantifying the likelihood based on at least the first difference and the second difference  (Osorio US 2014027638 paragraph [0025]-[0034]; [0052]-[0055]; [0063]; [0069]; [0074]-[0083]; [0098]; [0125]; [0128]; [0150]; [0158]-[0159]; [0162]; [0170]-[0172]; figures 1-9; Falls may occur in various ways that depend on factors such as, but without limitation, the body position of a person, movements or activities of the person, the neurological, autonomic, and/or psychological state(s) of the person, environmental conditions, and/or the like (par. 34). One or more of the above fall factors may be used in determining that a fall is occurring or has occurred, as described in sections below, and may be used to provide a warning(s), mitigation, treatment(s), and/or the like to a person. For instance, fall factors associated with the body (e.g., autonomic, neurological, etc.) may have corresponding body signals and/or movements which may be monitored (e.g., electrocardiography (EKG), electroencephalography (EEG), blood oxygen saturation, eye movement monitoring (presence of nystagmus indicating vestibule-cerebellar dysfunction), balance or coordination, etc.) and may be used for estimation of risks of fall and determination of fall mechanisms or causes (par. 63). Vital signs (also referred to as a subset of body data and/or body signals) may also be affected by a fall. Heart rate, respiratory rate, respiratory tidal volume, blood oxygen saturation, EEG, and EKG are exemplary vital signs, according to embodiments. Vital signs that are abnormal, that exceed or fall below threshold values, and/or that deviate from baseline values may indicate fall severity and/or the overall effect of a fall on a person (par. 69).  Gyroscope 224 may measure deviations in balance (e.g., deviations from an upright position) such as sway, stumbling, and/or deviations in gait. In embodiments, sensor unit 202 is configured to receive and/or determine sensor data indicating that a person may fall, is falling, or has fallen using sensor data from one or more of accelerometer 218, clinometer 220, force detector 222, and/or gyroscope 224. For example, sensor data indicating acceleration on two axes (e.g., forward and downward) coupled with a body incline deviating from an upright reference value just prior to the acceleration may be provided to fall detection unit 204 to determine a person is falling (par. 74). According to the cited passages and figures, examiner interpreted the threshold value as a base line value, deviations in gait as the first different between a motion value of the user and base line value and deviation in EEG as the second different between a neurological activity of the user and base line value.).
Regarding claim 12, the combination of Huang et al., Tran, Regev and Osorio disclose the method of claim 9, wherein the motion characteristic comprises a stride length (Huang et al. US 20180279915 abstract; paragraph [0004]-[0006]; [0014]-[0021]; [0029]; [0034]-[0038]; [0040]-[0042]; [0045]-[0048]; figures 1-7; The unstable patterns can be associated with one or more of gait, balance or posture. For example, features related to gait that may be represented by unstable patterns include walking speed, stride height, stride length, landing position, under-foot pressure, path distance, path variation, speed of leg movement, speed difference between left and right legs, foot orientation, cadence or swing time (par. 29).).
Regarding claim 13, the combination of Huang et al., Tran, Regev and Osorio disclose the method of claim 9, wherein the motion characteristic comprises a speed (Huang et al. US 20180279915 abstract; paragraph [0004]-[0006]; [0014]-[0021]; [0029]; [0034]-[0038]; [0040]-[0042]; [0045]-[0048]; figures 1-7; The unstable patterns can be associated with one or more of gait, balance or posture. For example, features related to gait that may be represented by unstable patterns include walking speed, stride height, stride length, landing position, under-foot pressure, path distance, path variation, speed of leg movement, speed difference between left and right legs, foot orientation, cadence or swing time (par. 29).).

Regarding claim 14, the combination of Huang et al., Tran, Regev and Osorio disclose the method of claim 9, wherein the motion characteristic comprises an acceleration (Huang et al. US 20180279915 abstract; paragraph [0004]-[0006]; [0014]-[0021]; [0029]; [0034]-[0038]; [0040]-[0042]; [0045]-[0048]; figures 1-7; Each insole in the unit contained a textile pressure array 72, a 9-axis inertial motion sensor 74, a micro control unit (MCU) 76 with a Bluetooth Low Energy (BLE) module 77, a battery module 78, and an on-board Fog computing module 79. The textile pressure array 72 contained forty-eight pressure sensors used to obtain a high resolution plantar pressure map. The 9-axis inertial motion sensor 74 recorded accelerometer, gyroscope and magnetometer data, each in three dimensions, with the X, Y and Z axes of all three parameters sampled (par. 45).).
Regarding claim 15, the combination of Huang et al., Tran, Regev and Osorio disclose the method of claim 9, wherein the motion characteristic comprises an elevation (Osorio US 2014027638 paragraph [0025]-[0030]; [0052]-[0055]; [0074]-[0083]; [0098]; [0128]; figures 1-9; For instance, if a person is being monitored for EMG signals related to muscles such as the quadriceps, an elevated signal value may indicate that the person is standing, and if an elevated value is followed by a sudden involuntary drop (e.g., a lack of any other bodily movement of a person may indicate an involuntary drop as could be determined via sensor unit 202) there exists a high probability of an imminent fall (par. 76).).
Regarding claim 16, the combination of Huang et al., Tran, Regev and Osorio disclose the method of claim 9, wherein the baseline for the motion characteristic is based on a determined mode of motion of the user (Osorio US 2014027638 paragraph [0025]-[0030]; [0052]-[0055]; [0074]-[0083]; [0098]; [0128]; [0169]-[0172]; figures 1-9; For instance, algorithm adaptation (e.g., threshold adaptation) may be based on the overall health state or activities of a person. If a person regularly runs or jogs, accelerometer outputs are typically higher/lower according to the activity motion than when walking or standing still (par. 171).  Additional actions or functions related to a fall event at times corresponding to threshold crossings may also be performed. For example, a warning issued at downward crossing 814 may be upgraded upon approaching, reaching, or crossing upper threshold 810 (e.g., at upward crossing 816). Similarly, warnings may be canceled when sensor data value 802 is maintained (818) at an approximate baseline 808 value for a specified period of time and/or in conjunction with one or more normal value determinations (e.g., a normal level of responsiveness and/or awareness, normal vital signs, etc.) (par. 172).).
Regarding claim 17, the combination of Huang et al., Tran, Regev and Osorio disclose The method of claim 9, wherein the baseline for the motion characteristic is user-specific (Huang et al. US 20180279915 abstract; paragraph [0004]-[0006]; [0014]-[0022]; [0029]-[0030]; [0034]-[0038]; [0040]-[0042]; [0045]-[0048]; figures 1-7; For example, the statistical or machine learning-based classification can compare the pattern to a historical pattern (e.g., a baseline for the subject, a baseline for a group of subjects with the same medical condition or a baseline for a population with different medical conditions) (par. 41).).
Regarding claim 19, Huang et al. teach A non-transitory computer-readable storage device storing instructions which, when executed by a processor deployed in a communication network, cause the processor to perform operations, the operations comprising: collecting gait information associated with a user from a first wearable device worn by the user (Huang et al. US 20180279915 abstract; paragraph [0004]-[0006]; [0014]-[0021]; figures 1-7; According to a further aspect, a method is described. At least a portion of the acts of the method can be performed by a system comprising a processor (e.g., a processing core, a processing unit or the like) (par. 6). In some examples, the wireless communication can be unilateral from the wearable device 12 to the mobile computing device 14. In other examples, the wireless communication can be bidirectional between the wearable device 12 and the mobile computing device 14. The wireless communication protocol can be a short-range communication protocol, such as Bluetooth, Bluetooth Low Energy (BLE), WiFi, ZigBee or the like (par. 17). In FIG. 2, the wearable device 12 is implemented as an insert 22 for a shoe. The example of the insert 22 illustrated in FIG. 2 can be an insole (par. 18).  The insert 22 includes a plurality of sensors embedded therein, which provide reliable and accurate detection of gait, balance or posture data and enhance the user-experience compared to a traditional clinical gait lab (par. 19).); and sending an instruction to an endpoint device associated with the user when the likelihood exceeds a predefined threshold, wherein the instruction instructs the endpoint device to generate an alert alerting the user that a fall is likely (Huang et al. US 20180279915 abstract; paragraph [0004]-[0006]; [0014]-[0021]; [0034]-[0038]; [0040]-[0042]; figures 1-7; The alert condition can be based, for example, one a comparison of the clinical parameter to a threshold and generate the alert when the clinical parameter is greater than or equal to the threshold…….As an example, the alert generator 47 can determine that the clinical parameter corresponds to a risk of a STF event based on a STF (slip, trip and fall) threshold. Based on the detection of the risk of the STF event, the alert generator 47 can generate a just-in -time alert to prevent the occurrence of the STF event. The just-in -time alert can occur immediately before the occurrence of the STF event to prevent the STF event from occurring (par. 38).  At 64, an alert can be provided (e.g., by the wearable device 12 or by the mobile computing device 14) in response to determining the risk of the STF event. The alert can be a tactile signal, an audio signal or a visual signal (par. 42).).
Huang et al. do not explicitly teach collecting electroencephalography information associated with the user from a second wearable device worn by the user; calculating a likelihood that the user will fall within a threshold period of time from a current time, wherein the calculating is based on a combination of the gait information and the electroencephalography information.
Tran teaches collecting electroencephalography information associated with the user from a second wearable device worn by the user (Tran US 20160287166 abstract; paragraph [0011]-[0014]; [0037]-[0040]; [0211]-[0215]; figures 6 and 11-15; In yet another aspect, a monitoring system for a person includes one or more wireless nodes forming a wireless network; and a wearable device including: a processor; a transceiver coupled to the processor to communicate with the one or more wireless nodes; a wearable sensor on a patch or bandage secured to the person's skin and coupled to the processor; an accelerometer coupled to the processor; and a thumb sensor coupled to the processor (par. 12). The patient 30 may wear one or more wearable patient monitoring appliances such as wrist-watches or clip on devices or electronic jewelry to monitor the patient. One wearable appliance such as a wrist-watch includes sensors 40, for example devices for sensing ECG, EKG, blood pressure, sugar level, among others. In one embodiment, the sensors 40 are mounted on the patient's wrist (such as a wristwatch sensor) and other convenient anatomical locations. Exemplary sensors 40 include standard medical diagnostics for detecting the body's electrical signals emanating from muscles (EMG and EOG) and brain (EEG) and cardiovascular system (ECG) (par. 37).  The system of FIG. 6B can also include a head-cap 1402 that allows a number of EEG probes access to the brain electrical activities, EKG probes to measure cranial EKG activity, as well as BI probes to determine cranial fluid presence indicative of a stroke (par. 215).).
It would have been obviously to one of ordinary skill in the art at the time the invention was made to combine Huang et al. and Tran by comprising the teaching of Tran into the method of Huang et al..  The motivation to combine these arts is to provide sensors to detect the EEG from Tran reference into Huang et al. reference for obtain electroencephalography (EEG) data from the user.
The combination of Huang et al. and Tran do not explicitly teach calculating a likelihood that the user will fall within a threshold period of time from a current time, wherein the calculating is based on a combination of the gait information and the electroencephalography information.
Regev teaches calculating a likelihood that the user will fall within a threshold period of time from a current time (Regev US 20180064373 paragraph [0024]; [0032]-[0034]; [0105]-[0108]; figures 1-4; In a further implementation form of the first, second, and third aspects, the system further includes code for and/or the method further comprises and/or the computer program product includes additional instructions for storing the indication of the near-fall and an associated timestamp in a memory, monitoring for at least one additional indication of near-fall computed within at least a predefined time interval of the timestamp, and generating an alert indicative of a plurality of near-fall events (par. 32). The indication is computed for each time window. An overall indication of the fall or near-fall is computed when one or more (which may be predefined or dynamically determined) of common indications are computed for respective time windows within a predefined time interval (par. 105).).
It would have been obviously to one of ordinary skill in the art at the time the invention was made to combine Huang et al. and Tran with Regev by comprising the teaching of Regev into the method of Huang et al. and Tran.  The motivation to combine these arts is to include the indication of fall or near fall within at least a predefined time interval of the timestamp from Regev reference into Huang et al. and Tran reference so the user can be prepared ahead of time to avoid a fall.
The combination of Huang et al., Tran and Regev do not explicitly teach wherein the calculating is based on a combination of the gait information and the electroencephalography information.
Osorio teaches wherein the calculating is based on a combination of the gait information and the electroencephalography information (Osorio US 2014027638 paragraph [0025]-[0030]; [0052]-[0055]; [0074]-[0083]; [0098]; [0128]; figures 1-9; For instance, autonomic factors may be associated with falls and fall types. One such autonomic factor classification is cardiovascular factors. Cardiovascular factors may include deviation in heart rate and decreased blood flow to the brain resulting in syncope……..Even minor loss of blood flow may result in transient vision loss or impairment which can result in a person swaying, stumbling or deviating in gait, or tripping (par. 53). Body data/signal input unit 206 is configured to receive body data and/or body signals from a person. For example, heart rate, electric or electromagnetic activity of the body, certain body movements or ocular activity such as nystagmus, and/or the like, may be received. While not shown, as would become apparent to a person of skill in the relevant art(s) having the benefit of this disclosure, body sensors such as, but not limited to, EMG, EEG, EKG, visual/optical/photic, force and/or other types of sensors placed on or proximate to the body of a person and attached to fall detector 200 via interfaces/connections may provide the body data and/or body signals (par. 83). In step 510, the fall occurrence may be verified. For instance, fall detection unit 204 may verify that fall will occur, is occurring, or has occurred. The verification of the fall occurrence may be based on one or more of body data or body signals as described in this disclosure, e.g., with respect to fall detection algorithms, flowchart 700 of FIG. 7, FIG. 8, example fall factors of Section 4.A and/or fall detections performed by fall detection unit 204 of FIG. 2 (par. 128).).
It would have been obviously to one of ordinary skill in the art at the time the invention was made to combine Huang et al., Tran and Regev with Osorio by comprising the teaching of Osorio into the method of Huang et al., Tran and Regev.  The motivation to combine these arts is to include deviation in gait, body data or body signal like EEG from Osorio reference into Huang et al., Tran and Regev reference to determine the fall will occur, is occurring or has occurred.
Regarding claim 20, Huang et al. teach An apparatus comprising: a processor deployed in a communication network; and a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: collecting gait information associated with a user from a first wearable device worn by the user (Huang et al. US 20180279915 abstract; paragraph [0004]-[0006]; [0014]-[0021]; figures 1-7; According to a further aspect, a method is described. At least a portion of the acts of the method can be performed by a system comprising a processor (e.g., a processing core, a processing unit or the like) (par. 6). In some examples, the wireless communication can be unilateral from the wearable device 12 to the mobile computing device 14. In other examples, the wireless communication can be bidirectional between the wearable device 12 and the mobile computing device 14. The wireless communication protocol can be a short-range communication protocol, such as Bluetooth, Bluetooth Low Energy (BLE), WiFi, ZigBee or the like (par. 17). In FIG. 2, the wearable device 12 is implemented as an insert 22 for a shoe. The example of the insert 22 illustrated in FIG. 2 can be an insole (par. 18).  The insert 22 includes a plurality of sensors embedded therein, which provide reliable and accurate detection of gait, balance or posture data and enhance the user-experience compared to a traditional clinical gait lab (par. 19).); and sending an instruction to an endpoint device associated with the user when the likelihood exceeds a predefined threshold, wherein the instruction instructs the endpoint device to generate an alert alerting the user that a fall is likely (Huang et al. US 20180279915 abstract; paragraph [0004]-[0006]; [0014]-[0021]; [0034]-[0038]; [0040]-[0042]; figures 1-7; The alert condition can be based, for example, one a comparison of the clinical parameter to a threshold and generate the alert when the clinical parameter is greater than or equal to the threshold…….As an example, the alert generator 47 can determine that the clinical parameter corresponds to a risk of a STF event based on a STF (slip, trip and fall) threshold. Based on the detection of the risk of the STF event, the alert generator 47 can generate a just-in -time alert to prevent the occurrence of the STF event. The just-in -time alert can occur immediately before the occurrence of the STF event to prevent the STF event from occurring (par. 38).  At 64, an alert can be provided (e.g., by the wearable device 12 or by the mobile computing device 14) in response to determining the risk of the STF event. The alert can be a tactile signal, an audio signal or a visual signal (par. 42).).
Huang et al. do not explicitly teach collecting electroencephalography information associated with the user from a second wearable device worn by the user; calculating a likelihood that the user will fall within a threshold period of time from a current time, wherein the calculating is based on a combination of the gait information and the electroencephalography information.
Tran  teaches collecting electroencephalography information associated with the user from a second wearable device worn by the user (Tran US 20160287166 abstract; paragraph [0011]-[0014]; [0037]-[0040]; [0211]-[0215]; figures 6 and 11-15; In yet another aspect, a monitoring system for a person includes one or more wireless nodes forming a wireless network; and a wearable device including: a processor; a transceiver coupled to the processor to communicate with the one or more wireless nodes; a wearable sensor on a patch or bandage secured to the person's skin and coupled to the processor; an accelerometer coupled to the processor; and a thumb sensor coupled to the processor (par. 12). The patient 30 may wear one or more wearable patient monitoring appliances such as wrist-watches or clip on devices or electronic jewelry to monitor the patient. One wearable appliance such as a wrist-watch includes sensors 40, for example devices for sensing ECG, EKG, blood pressure, sugar level, among others. In one embodiment, the sensors 40 are mounted on the patient's wrist (such as a wristwatch sensor) and other convenient anatomical locations. Exemplary sensors 40 include standard medical diagnostics for detecting the body's electrical signals emanating from muscles (EMG and EOG) and brain (EEG) and cardiovascular system (ECG) (par. 37).  The system of FIG. 6B can also include a head-cap 1402 that allows a number of EEG probes access to the brain electrical activities, EKG probes to measure cranial EKG activity, as well as BI probes to determine cranial fluid presence indicative of a stroke (par. 215).).
It would have been obviously to one of ordinary skill in the art at the time the invention was made to combine Huang et al. and Tran by comprising the teaching of Tran into the method of Huang et al..  The motivation to combine these arts is to provide sensors to detect the EEG from Tran reference into Huang et al. reference for obtain electroencephalography (EEG) data from the user.
The combination of Huang et al. and Tran do not explicitly teach calculating a likelihood that the user will fall within a threshold period of time from a current time, wherein the calculating is based on a combination of the gait information and the electroencephalography information.
Regev teaches calculating a likelihood that the user will fall within a threshold period of time from a current time (Regev US 20180064373 paragraph [0024]; [0032]-[0034]; [0105]-[0108]; figures 1-4; In a further implementation form of the first, second, and third aspects, the system further includes code for and/or the method further comprises and/or the computer program product includes additional instructions for storing the indication of the near-fall and an associated timestamp in a memory, monitoring for at least one additional indication of near-fall computed within at least a predefined time interval of the timestamp, and generating an alert indicative of a plurality of near-fall events (par. 32). The indication is computed for each time window. An overall indication of the fall or near-fall is computed when one or more (which may be predefined or dynamically determined) of common indications are computed for respective time windows within a predefined time interval (par. 105).).
It would have been obviously to one of ordinary skill in the art at the time the invention was made to combine Huang et al. and Tran with Regev by comprising the teaching of Regev into the method of Huang et al. and Tran.  The motivation to combine these arts is to include the indication of fall or near fall within at least a predefined time interval of the timestamp from Regev reference into Huang et al. and Tran reference so the user can be prepared ahead of time to avoid a fall.
The combination of Huang et al., Tran and Regev do not explicitly teach wherein the calculating is based on a combination of the gait information and the electroencephalography information.
Osorio teaches wherein the calculating is based on a combination of the gait information and the electroencephalography information (Osorio US 2014027638 paragraph [0025]-[0030]; [0052]-[0055]; [0074]-[0083]; [0098]; [0128]; figures 1-9; For instance, autonomic factors may be associated with falls and fall types. One such autonomic factor classification is cardiovascular factors. Cardiovascular factors may include deviation in heart rate and decreased blood flow to the brain resulting in syncope……..Even minor loss of blood flow may result in transient vision loss or impairment which can result in a person swaying, stumbling or deviating in gait, or tripping (par. 53). Body data/signal input unit 206 is configured to receive body data and/or body signals from a person. For example, heart rate, electric or electromagnetic activity of the body, certain body movements or ocular activity such as nystagmus, and/or the like, may be received. While not shown, as would become apparent to a person of skill in the relevant art(s) having the benefit of this disclosure, body sensors such as, but not limited to, EMG, EEG, EKG, visual/optical/photic, force and/or other types of sensors placed on or proximate to the body of a person and attached to fall detector 200 via interfaces/connections may provide the body data and/or body signals (par. 83). In step 510, the fall occurrence may be verified. For instance, fall detection unit 204 may verify that fall will occur, is occurring, or has occurred. The verification of the fall occurrence may be based on one or more of body data or body signals as described in this disclosure, e.g., with respect to fall detection algorithms, flowchart 700 of FIG. 7, FIG. 8, example fall factors of Section 4.A and/or fall detections performed by fall detection unit 204 of FIG. 2 (par. 128).).
It would have been obviously to one of ordinary skill in the art at the time the invention was made to combine Huang et al., Tran and Regev with Osorio by comprising the teaching of Osorio into the method of Huang et al., Tran and Regev.  The motivation to combine these arts is to include deviation in gait, body data or body signal like EEG from Osorio reference into Huang et al., Tran and Regev reference to determine the fall will occur, is occurring or has occurred.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 20180279915, in view of Tran US 20160287166, in view of Regev US 20180064373, in view of Osorio US 20140276238 and further in view of Ziaie et al. US 20150196231.
Regarding claim 10, the combination of Huang et al., Tran, Regev and Osorio teach all the limitation in the claim 9.
The combination of Huang et al., Tran, Regev and Osorio do not explicitly teach the method of claim 9, wherein the calculating the likelihood further accounts for at least one physical characteristic of the user.
Ziaie et al. teach the method of claim 9, wherein the calculating the likelihood further accounts for at least one physical characteristic of the user (Ziaie et al. US 20150196231 paragraph [0057]; claim 13; 13. The method of claim 11, further comprising predicting an individual's risk of falling using an individual's personal parameters including age, weight, height, and health information (claim 13).).
It would have been obviously to one of ordinary skill in the art at the time the invention was made to combine Huang et al., Tran, Regev and Osorio with Ziaie et al. by comprising the teaching of Ziaie et al. into the method of Huang et al., Tran, Regev and Osorio.  The motivation to combine these arts is to include an individual’s personal parameter from Ziaie et al. reference into Huang et al., Tran, Regev and Osorio reference to determine the risk of fall or near fall will occur.
Regarding claim 11, the combination of Huang et al., Tran, Regev, Osorio and Ziaie et al. disclose the method of claim 10, wherein the at least one physical characteristic comprises at least one of: a height of the user, a weight of the user, a body mass index of the user, an age of the user, and a known medical condition of the user (Ziaie et al. US 20150196231 paragraph [0057]; claim 13; 13. The method of claim 11, further comprising predicting an individual's risk of falling using an individual's personal parameters including age, weight, height, and health information (claim 13).).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 20180279915, in view of Tran US 20160287166, in view of Regev US 20180064373, in view of Osorio US 20140276238 and further in view of Gunaseka et al. US 20180153470.
Regarding claim 18, the combination of Huang et al., Tran, Regev and Osorio teach all the limitation in the claim 9.
The combination of Huang et al., Tran, Regev and Osorio do not explicitly teach the method of claim 9, wherein the neurological activity characteristic comprises neural oscillations.
Gunaseka et al. teach the method of claim 9, wherein the neurological activity characteristic comprises neural oscillations (Gunaseka et al. US 20180153470 paragraph [0003]-[0004]; [0014]-[0015]; [0032]; [0068]; figures 1-9; Each sense electrode is configured to contact a user's skin and to pass neural oscillation data in the form of a sense signal from the user's skin to the controller 184 (e.g., to a signal processor within the controller 184). For example, each sense electrode in the set of sense electrodes can define a dry EEG electrode including: a substrate; a set of electrically-conductive prongs extending from a first side of the substrate; and an amplifier coupled to the substrate opposite the set of prongs and configured to amplify an electrical signal passing through the set of prongs (par. 32).).
t would have been obviously to one of ordinary skill in the art at the time the invention was made to combine Huang et al., Tran, Regev and Osorio with Gunaseka et al. by comprising the teaching of Gunaseka et al. into the method of Huang et al., Tran, Regev and Osorio.  The motivation to combine these arts is to include neural oscillation data from Gunaseka et al. reference into Huang et al., Tran, Regev and Osorio reference to determine neural activity in the brain.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683